 

Case 1:13-cr-00317-GBD Document 49 Filed 11/16/20 Page 1 of 1

 

 

 

 

 

13 Crim. 317 (GBD)
Defendant.

i
UNITED STATES DISTRICT COURT . FILED i
SOUTHERN DISTRICT OF NEW YORK .
a ee x oo he ao Gana i
UNITED STATES OF AMERICA, ae iNOy Lé 2029 c

-against- :
; ORDER

EMMANUEL ALCINDOR, :
a ae x

GEORGE B. DANIELS, United States District Judge:

Defendant’s request to adjourn the November 18, 2020 VOSR hearing, and a
determination of whether Defendant’s continued release is warranted, is DENIED.
Dated: New York, New York

November 16, 2020
SO ORDERED.

Aeray L Pon

eo B. DANIELS
nited States District Judge

 

 

 
